Citation Nr: 1755660	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-11 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to April 24, 2013, and in excess of 40 percent thereafter, for fibromyalgia.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for fibromyalgia and awarded a noncompensable disability rating effective January 13, 2005.  In a February 2008 rating decision, the RO awarded a 10 percent disability rating effective January 13, 2005.

After the Board remanded the appeal in March 2013, the RO issued a rating decision in May 2013, in which it awarded a 40 percent disability rating effective April 24, 2013.

Most recently, in July 2015, the Boarded granted a 20 percent rating for the service-connected fibromyalgia for the period prior to April 2013, and remanded the issue of a rating in excess of 20 percent for that period, as well as the issue of a rating in excess of 40 percent after April 2013.  In an August 2015 rating decision, the RO declined to grant higher evaluations.

Additionally, at the time of the July 2015 decision, the Board found that the issue of entitlement to TDIU had been raised by the record and remanded the claim for further development.  The RO denied entitlement to TDIU in a May 2016 rating decision. 


FINDINGS OF FACT

1. Prior to March 21, 2012, the Veteran's fibromyalgia was largely stable and there is no evidence that his fibromyalgia resulted in symptomatology that was constant, or nearly so, and refractory to therapy.

2. Since March 21, 2012, the Veteran's fibromyalgia has been manifested by constant widespread musculoskeletal pain, fatigue, pain, tenderness, low energy levels, anxiety, depression, as well as gastrointestinal symptoms.

3. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities. 


CONCLUSIONS OF LAW

1. For the period prior to March 21, 2012, the criteria for disability rating for fibromyalgia in excess of 20 percent have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5025 (2017).

2. Since March 21, 2012, the criteria for a 40 percent rating, but no more for fibromyalgia have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2017).

3. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for Fibromyalgia

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved.  See Fenderson v. West, 12 Vet. App. 119 (1999).   Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for the Veteran's fibromyalgia was granted in a June 2006 rating decision, at which time a noncompensable rating was assigned effective January 13, 2005.  The Veteran filed a notice of disagreement in May 2007 and the RO issued a February 2008 rating decision awarding a 10 percent disability rating effective January 13, 2005.  A May 2013 rating decision awarded a 40 percent rating effective April 24, 2013, while a July 2015 Board decision awarded an initial disability rating of 20 percent effective January 13, 2005.    

The Veteran's fibromyalgia is currently rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 38 C.F.R. § 4.71a, Diagnostic Code 5025.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy. A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 38 C.F.R. § 4.71a, Diagnostic Code 5025.  A 40 percent evaluation is the highest rating under this code.  

A review of the record shows that a February 2006 VA treatment note referenced "chronic generalized joint pain."  A June 2006 VA examination report shows the Veteran slightly abnormal fatigue and difficulty sleeping three nights per week, as well as stiffness in his back, hands, knees, and toes.  He experienced occasional paresthesias, as well as intermittent numbness and cold sensations in his hands.  He had a history of headaches, but no reports of irritable bowel syndrome.  The examination report noted that the Veteran experienced intermittent depression, but no abnormal anxiety levels.  

A December 2006 VA treatment note referenced the Veteran having morning stiffness especially when humid and cold.  An April 2007 VA treatment note included a chief complaint of chronic pain, lumbar spine with spine arthralgias and every joint body.  On the April 2009 VA Form 9, the Veteran stated that he suffered consistent pain on a daily basis.  A March 21, 2012 VA treatment note included a pain screening, which noted general joint pain and low back pain with a frequency described as all the time.   

In April 2013, the Veteran underwent a VA examination to evaluate the severity of his service-connected fibromyalgia.  He reported increased muscle pain and poor sleep.  His disability required continuous medication, but his symptoms were not refractory to therapy.  The examiner noted widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbance, paresthesias, headaches, depression, anxiety, irritable bowel syndrome, and Raynaud's-like symptoms.  The symptoms were constant, or nearly constant, and often precipitated by environmental or emotional stress.  

Treatment records since April 24, 2013 have documented reports of symptoms including fatigue, pain, tenderness, low energy levels, anxiety, depression, as well as gastrointestinal symptoms, including diarrhea and abdominal pain.

Following a review of the evidence of record, the Board finds that a preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for fibromyalgia prior to March 21, 2012, but that the maximum schedular evaluation of 40 percent is warranted from that time, when the Veteran reported general joint pain all the time.  

Prior to March 2012, the evidence of record shows that the Veteran's fibromyalgia was largely stable.  Notably, the June 2006 examiner indicated that his symptoms of fatigue, paresthesias, numbness, cold sensations, and depression did not occur on more than an intermittent or occasional basis.  Specifically, he only reported experiencing difficulty sleeping three nights per week, which is not indicative of constant symptomatology.  Other records show consistent relevant complaints, but these were not characterized as constant, or nearly so.  Thus, the evidence does not support a rating in excess of 20 percent prior to March 2012.  In the March 21, 2012 record, however, there was a credible report of widespread constant pain, which symptom has largely remained.  Thus, the increased maximum schedular rating of 40 percent from March 2012 is appropriate. 

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's fibromyalgia is inadequate.  A comparison between the level of severity and primary symptomatology of the Veteran's fibromyalgia disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  While the Veteran has reported symptoms including fatigue, pain, tenderness, low energy levels, anxiety, depression, as well as gastrointestinal symptoms, including diarrhea and abdominal pain, such symptomatology is specifically considered by the rating criteria under Diagnostic Code 5025.  Crucially, as noted above, the Rating Schedule recognizes different degrees of severity of fibromyalgia.  The Veteran's current rating is in recognition that he suffers from severe fibromyalgia.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his fibromyalgia. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings. See Thun, supra.  In this regard, the Board recognizes that the Veteran is unemployed.  However, the April 2013 examiner explicitly noted that the Veteran's fibromyalgia symptoms would not prohibit him from obtaining sedentary employment. Therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. Reasonable doubt has been resolved in favor of the Veteran when possible. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Entitlement to TDIU 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In its July 2015 decision, the Board determined that the issue of entitlement to TDIU had been raised by the record, in conjunction with the Veteran's claim for an increased rating for his service-connected fibromyalgia.  

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to a service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Service connection is currently in effect at the 50 percent rate for migraines; at 40 percent for fibromyalgia; at 10 percent for hepatitis C and amoebic dysentery; and at 10 percent for a back disability.

The historical and current combined service-connected ratings are shown, in part, to have been at least 70 percent effective January 13, 2005.  Therefore, he satisfies the threshold schedular requirement for a TDIU pursuant to 38 C.F.R. § 4.16 (a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such a nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. 
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). As such, the focus of an examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013).

With respect to the Veteran's education and work experience, while the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him, as requested in the July 2015 Board remand, the most recent April 2013 VA examination report indicated the Veteran was employed as a high school teacher and a car salesman immediately following separation from service.  He reported that he worked in human resources from 2000 to 2005, but was terminated due to excessive time off.  The April 2013 examiner concluded that the service-connected fibromyalgia did not prohibit the Veteran from obtaining sedentary employment or from working at a desk.  Although, his representative referred to a June 2004 VA psychological evaluation noting the Veteran's termination due to his psychological symptomatology, the Board notes that he is not currently service-connected for a psychological disability.  See Appellate Brief dated October 2017.  

The decision about employability is one that the Board ultimately makes and the evidence of record does not show that the Veteran meets the standard.  The record has shown that he has worked as a teacher, salesman, and in human resources, and that his fibromyalgia does not render him incapable of obtaining sedentary employment.  

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id. In this case, the weight of the evidence is simply against the conclusion that the Veteran's service-connected disabilities have rendered him incapable of working with consideration of his employment and educational history.
In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a rating in excess of 20 percent for fibromyalgia prior to March 21, 2012, is denied

Subject to the law and regulations governing the payment of monetary benefits, entitlement to a 40 percent rating for fibromyalgia, effective from March 21, 2012, is granted.  

Entitlement to a TDIU is denied.



____________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


